Citation Nr: 1645975	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  10-45 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the menisci of the left knee.

2.  Entitlement to a rating in excess of 10 percent for lateral instability related to degenerative changes of the menisci of the left knee.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury with chondromalacia patella.

4.  Entitlement to a rating in excess of 10 percent for lateral instability related to residuals of a right knee injury with chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to November 1978, with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing.  A transcript of the hearing is of record.

In April 2013, the Board remanded the claims for further development.

In September 2015, the Board denied an initial rating in excess of 10 percent for degenerative changes of the menisci of the left knee and denied a rating in excess of 10 percent for residuals of a right knee injury with chondromalacia patella.  The Board granted a separate 10 percent rating for lateral instability related to degenerative changes of the menisci of the left knee and a separate 10 percent rating for lateral instability related to residuals of a right knee injury with chondromalacia patella.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand, the parties requested that the Board's decision be vacated and remanded as to the following issues:  (1) entitlement to an initial rating in excess of 10 percent for degenerative changes of the menisci of the left knee; (2)  entitlement to a rating in excess of 10 percent for lateral instability related to degenerative changes of the menisci of the left knee; (3) entitlement to a rating in excess of 10 percent for residuals of a right knee injury with chondromalacia patella; and (4) entitlement to a rating in excess of 10 percent for lateral instability related to residuals of a right knee injury with chondromalacia patella.  The parties did not wish to disturb those portions of the Board's decision that granted a separate 10 percent rating for lateral instability related to degenerative changes of the menisci of the left knee and that granted a separate 10 percent rating for lateral instability related to residuals of a right knee injury with chondromalacia patella.  In a July 2016 Court order, the Joint Motion for Partial Remand was granted and the Board's September 2015 decision was vacated and remanded, in part.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the parties' Joint Motion for Partial Remand, and the Board's review of the claims file, further AOJ action on the claims on appeal is warranted.   

In the September 2015 decision, the Board relied, in part, on clinical findings noted in June 2013 and August 2013 examination reports.  The parties to the Joint Motion for Partial Remand questioned the adequacy of the examinations because the examiners, while noting that flare-ups impacted the function of the knees, did not indicate whether such flare-ups resulted in any additional limitation of range of motion of either knee, or indicate whether it was not possible to make such a determination.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011); DeLuca v. Brown, 8 Vet.App. 202 (1995).  In light of the above, the Board finds that further VA examination is warranted.      

Moreover, the examination must comply with standards discussed in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

While the knees are paired joints, in this case, both knees are disabled, thus range of motion measurements for the opposite "undamaged" joint is not possible. However, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  A remand is also required in order to obtain an adequate examination and opinion under the current law.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims file should be made available to and reviewed by the examiner. 

The examiner must make all findings relative to rating the Veteran's right and left knee disabilities. This includes joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

All objective and subjective symptoms should be reported in detail.

2.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




